Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 1 of 24   PageID #:
                                  23049


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 ELIZABETH A. MUELLER,               )    CIVIL NO. 17-00571 HG-WRP
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
 STATE OF HAWAII DEPARTMENT OF       )
 PUBLIC SAFETY; FREDDIE              )
 CARABBACAN, in his individual       )
 capacity and official capacity      )
 as Deputy Sheriff; NOLAN            )
 ESPINDA, in his individual and      )
 official capacity as Director       )
 of the Department of Public         )
 Safety; DOE DEFENDANTS 1-10,        )
                                     )
                  Defendants.        )
                                     )

          FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
  RE: EVIDENTIARY HEARING ON STATUTE OF LIMITATIONS AND EQUITABLE
                              TOLLING


       Plaintiff Elizabeth A. Mueller (“Plaintiff Mueller”) alleges

 that on July 3, 2014, she was sexually assaulted by Deputy

 Sheriff Freddie Carabbacan (“Defendant Carabbacan”) while in the

 custody of the Department of Public Safety, State of Hawaii.

       On July 3, 2014, Plaintiff Mueller was in the Department of

 Public Safety’s custody in the cellblock for the Circuit Court of

 the First Circuit, State of Hawaii, following a court hearing.

 She claims that Deputy Sheriff Carabbacan performed a strip

 search of her that was sexually violative.

       On October 30, 2017, more than three years after the July 3,

 2014 search, Plaintiff Mueller filed her Complaint in this case

 against: (1) the State of Hawaii Department of Public Safety,

                                      1
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 2 of 24   PageID #:
                                  23050


 (2) Defendant Carabbacan, (3) former Director of the Department

 of Public Safety Nolan Espinda, and (4) the warden of the Oahu

 Community Correctional Center Francis Sequeira.

       The Parties stipulated to dismiss the case against Warden

 Sequeira.   (Stipulation for Dismissal of Plaintiff's Complaint

 Against Defendant Francis Sequeira, ECF No. 106).

       The Complaint alleges a claim for Cruel and Unusual

 Punishment in violation of the Eighth Amendment to the United

 States Constitution pursuant to 42 U.S.C. § 1983 against

 Defendants Carabbacan and Espinda in both their individual and

 official capacities and the Department of Public Safety arising

 from the alleged sexual assault on July 3, 2014.

       The Complaint also alleges state law tort claims of

 negligence, intentional and negligent infliction of emotional

 distress, and assault and battery against the Defendants.

       The Parties agree that a two-year statute of limitations

 applies to Plaintiff’s Section 1983 Eighth Amendment claims and

 her state law tort claims.      Owens v. Okure, 488 U.S. 235, 249-51

 (1989).

       Defendants State of Hawaii Department of Public Safety and

 Nolan Espinda filed a Motion for Summary Judgment.         (ECF No.

 198).




                                      2
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 3 of 24   PageID #:
                                  23051


       On March 18, 2020, the Court issued an ORDER GRANTING, IN

 PART, AND DENYING, IN PART, DEFENDANTS STATE OF HAWAII,

 DEPARTMENT OF PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION FOR

 SUMMARY JUDGMENT.     (ECF No. 236).

       In their Motion, Defendants Espinda and Department of Public

 Safety argued that Plaintiff Mueller’s Section 1983 Eighth

 Amendment claims and her state law tort claims are barred by the

 two-year statute of limitations.         Defendants assert that the

 statute of limitations bars Plaintiff’s claims because the

 alleged assault from which the case arose occurred on July 3,

 2014, and Plaintiff Mueller did not file her lawsuit until

 October 30, 2017.

       Plaintiff Mueller argued that she exercised diligence in

 pursuing her lawsuit and that extraordinary circumstances should

 equitably toll the statute of limitations.         She asserted that her

 October 30, 2017 Complaint is timely.

       In its March 18, 2020 Order, the Court denied Defendants’

 Motion as to their statute of limitations defense.         The Court set

 an evidentiary hearing on the question of equitable tolling of

 the statute of limitations given the disputes of fact in the

 record.

       On May 6 and 7, 2021, the Court conducted a two-day

 evidentiary hearing on Defendants’ statute of limitations defense

 and Plaintiff’s request for equitable tolling.

       The Court makes the following findings of fact and

 conclusions of law regarding the Defendants’ statute of

                                      3
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 4 of 24   PageID #:
                                  23052


 limitations defense and Plaintiff’s request for equitable

 tolling.

       To the extent any findings of fact are more properly

 characterized as conclusions of law, or any conclusions of law

 are more properly characterized as findings of fact, they shall

 be so construed.


                             FINDINGS OF FACT

 THE PARTIES

       1.   Plaintiff Elizabeth A. Mueller is a female who was in

 the custody of the State of Hawaii Department of Public Safety on

 July 3, 2014.

       2.   Defendant Department of Public Safety, State of Hawaii,

 is the State agency responsible for maintaining the custody and

 care of inmates in the State’s prison and jail system and

 oversees the State’s Sheriff Division which employs Defendant

 Carabbacan.    Defendant Department of Public Safety was

 responsible for both the transportation of Plaintiff Mueller and

 the investigation into her complaint of sexual assault by

 Defendant Carabbacan.

       3.   Defendant Freddie Carabbacan is a male Deputy Sheriff

 with the State’s Sheriff Division.       Defendant Carabbacan is

 employed by the State of Hawaii Department of Public Safety, and

 he is sued in both his individual and official capacities.

       4.   Defendant Nolan Espinda is the former Director of the

 Department of Public Safety and is sued in both his individual


                                      4
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 5 of 24   PageID #:
                                  23053


 and official capacities.


 PLAINTIFF ALLEGES THAT ON JULY 3, 2014 SHE WAS SEXUALLY ASSAULTED
 BY DEFENDANT CARABBACAN WHILE IN THE CUSTODY OF THE DEPARTMENT OF
 PUBLIC SAFETY


       5.   On July 3, 2014, Plaintiff Mueller was in the custody

 of the State of Hawaii Department of Public Safety and was

 transported from the Circuit Court of the First Circuit, State of

 Hawaii to Oahu Community Correctional Center (“OCCC”).          (May 6,

 2017 Transcript (“5/6/21 Tr.”) at 8:02-11).

       6.   Plaintiff claims that on July 3, 2014, she was sexually

 assaulted by Defendant Carabbacan while in the cell block at the

 Circuit Court, and she was then transported to OCCC.          (Complaint,

 attached as Ex. A to Def.’s Notice of Removal, ECF No. 1-1).


 PLAINTIFF ATTEMPTED TO REPORT THE ALLEGED SEXUAL ASSAULT
 IMMEDIATELY AFTER RETURNING TO THE OAHU COMMUNITY CORRECTIONAL
 CENTER ON JULY 3, 2014


       7.   On July 3, 2014, Plaintiff Mueller verbally reported to

 staff members of the Department of Public Safety that she was

 sexually assaulted by Defendant Carabbacan at the Circuit Court

 cellblock.    (Plaintiff's Depo. at 108:6-109:17, Exhibit 1013;

 5/6/21 Tr. at 57:02-07).

       8.   Plaintiff told the Lieutenant in charge, Adult

 Correctional Officer Toucay, that she was sexually assaulted by

 Carabbacan.    (See
                 --- 5/6/21 Tr. at 34:4-8-37:8).       Officer Toucay

 told Plaintiff that she “should take one for the team” and that



                                      5
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 6 of 24   PageID #:
                                  23054


 the OCCC Adult Correctional Officers “protect their own and it's

 not that serious.”      (Id.; Plaintiff's Decl. at ¶ 14, Exhibit 19).

       9.      Plaintiff Mueller attempted to file a written report

 against Defendant Carabbacan on July 3, 2014.         Officer Toucay did

 not allow Plaintiff to file a written report against Defendant

 Carabbacan on July 3, 2014.

       10.     Also on July 3, 2014, Plaintiff asked Department of

 Public Safety staff to file a criminal report with the Honolulu

 Police Department regarding the alleged sexual assault.

 (Plaintiff's Depo. at 108:6-109:17, Exhibit 1013; Plaintiff's

 Decl. ¶¶ 14, 17, Exhibit 19; 5/6/21 Tr. at 11:09-11, 51:21-25).

       11.     The OCCC Adult Correctional Officers refused to contact

 the Honolulu Police Department and did not allow Plaintiff

 Mueller to report the alleged sexual assault to police on July 3,

 2014.      (Plaintiff's Depo. at 108:6-109:17, Exhibit 1013;

 Plaintiff's Decl. at ¶¶ 14, 17, Exhibit 19; 5/6/21 Tr. at

 12:13-16, 30:10-30:21, 33:25-34:16, 35:23-37:08, 51:21-52:09,

 59:16-24).

       12.     On July 3, 2014, Plaintiff spoke with the duty Prison

 Rape Elimination Act Officer at OCCC named Officer Anzai.

 (5/6/21 Tr. at 36:2-21).      Officer Anzai did not allow Plaintiff

 to file a written report against Defendant Carabbacan on July 3,

 2014.      (Id.)




                                      6
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 7 of 24   PageID #:
                                  23055


 ON JULY 24, 2014, PLAINTIFF FILED A WRITTEN REPORT ALLEGING SHE
 WAS SEXUALLY ASSAULTED BY DEFENDANT CARABBACAN


       13.   Following the alleged sexual assault on July 3, 2014,

 Plaintiff continued to attempt to make a written report against

 Defendant Carabbacan.     Department of Public Safety employees

 continued to deny Plaintiff Mueller the opportunity to file a

 written report. (Plaintiff's Decl. at ¶ 16, Exhibit 19).

       14.   On July 24, 2014, Plaintiff was finally able to

 formally file a written report with the Department of Public

 Safety for the alleged sexual assault by Defendant Carabbacan on

 July 3, 2014.    (Plaintiff's July 24, 2014 Administrative Remedy

 Form, Exhibit 1006; Plaintiff's July 24, 2014 Individual

 Statement, Exhibit 1004; 5/6/21 Tr. at 52:07-14, 57:02-08; May 7,

 2021 Hearing Transcript (“5/7/21 Tr.”) at 74:06-13).


 THE DEPARTMENT OF PUBLIC SAFETY VIOLATED ITS OWN POLICIES AND
 PROCEDURES THAT WERE DESIGNED TO COMPLY WITH THE PRISON RAPE
 ELIMINATION ACT


       15.   Sergeant Maria Tom, a Prison Rape Elimination Act

 Trainer and an Adult Correctional Officer for the Department of

 Public Safety, testified that as of July 18, 2014, Department of

 Public Safety staff are required to fill out a form PSD 8313 if

 an inmate reports an incident of sexual assault.         (5/6/21 at

 82:9-25).    The Department of Public Safety violated its own

 policies and procedures because none of its staff members

 completed a form PSD 8313 following Plaintiff’s report of sexual

 assault by Defendant Carabbacan on or after July 18, 2014.

                                      7
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 8 of 24    PageID #:
                                  23056


       16.    Sergeant Tom testified that the Department of Public

 Safety is required to provide inmates with an educational session

 by video or classroom as to the inmate’s rights pursuant to the

 Prison Rape Elimination Act.      (Id. at 84:14-85:9).     Sergeant Tom

 testified that the Department of Public Safety’s policies and

 procedures require that the Department of Public Safety maintain

 electronic or written documentation of an inmate’s participation

 in the educational session video or classroom.         (Id. at 85:10-

 86:19).     The Department of Public Safety violated its own

 policies and procedures because there is no electronic or written

 documentation of Plaintiff Mueller’s participation in the

 educational video allegedly shown to inmates at OCCC regarding

 their rights pursuant to the Prison Rape Elimination Act.

       17.    The policies and procedures of the Defendant Department

 of Public Safety, State of Hawaii, require that complaints of

 sexual assault by inmates, while in custody, be investigated

 internally by the Department of Public Safety.         The investigation

 is conducted as part of the Inmate Grievance Program.          The

 policies and procedures of the Department of Public Safety also

 require that sexual assault claims be investigated criminally by

 the Honolulu Police Department.       (5/7/21 at 28:19-31:19, 58:9-

 60:17).

       18.    The Department of Public Safety did not refer

 Plaintiff’s allegations of sexual assault to the Honolulu Police

 Department in violation of its own policies and procedures.            (See

 DPS PREA Policy at 18, § 17.3, Exhibit 1011, which requires

                                      8
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 9 of 24    PageID #:
                                  23057


 Department of Public Safety staff to immediately refer a

 complaint of sexual assault by an inmate to the Honolulu Police

 Department; see 5/6/21 Tr. at 83:01-15).


 PLAINTIFF MUELLER WAS DILIGENT IN PURSUING HER RIGHTS BUT
 DEPARTMENT OF PUBLIC SAFETY EMPLOYEES TOLD PLAINTIFF MUELLER SHE
 COULD NOT FILE A CIVIL LAWSUIT UNTIL THE INVESTIGATION INTO HER
 SEXUAL ASSAULT CLAIM WAS COMPLETED


       19.   Department of Public Safety employees, including

 Officer Toucay and Officer Anzai, told Plaintiff Mueller on

 multiple occasions that she needed to wait to file a civil

 lawsuit until after the investigation into her sexual assault

 claim was completed by the Department of Public Safety.             (5/6/21

 Tr. at 30:12-13, 35:23-36:07, 36:22-37:08).

       20.   Plaintiff met with multiple lawyers in order to pursue

 her civil lawsuit as a result of the alleged July 3, 2014

 incident.    (5/6/21 Tr. at 14:23-24, 21:19-22).

       21.   Plaintiff Mueller did not hire an attorney prior to

 2017 as she believed she was required to wait until after the

 Department of Public Safety completed its investigation for her

 to file a civil lawsuit.      (Id. at 34:15-16).


 THE DEPARTMENT OF PUBLIC SAFETY TOOK MORE THAN A YEAR TO COMPLETE
 ITS INVESTIGATION INTO PLAINTIFF’S SEXUAL ASSAULT COMPLAINT


       22.   Plaintiff Mueller verbally reported that she was

 sexually assaulted by Defendant Carabbacan on July 3, 2014, and

 she filed a written report regarding the alleged sexual assault



                                      9
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 10 of 24   PageID #:
                                   23058


 on July 24, 2014.     It was not until September 10, 2014 that the

 Department of Public Safety assigned Deputy Sheriff Sergeant

 Michael Murota to conduct an administrative investigation into

 Plaintiff’s allegations of sexual assault by Defendant

 Carabbacan.     (September 10, 2014 Memorandum re: Complaint

 Investigation - SDA Log No. 14-012, Exhibit 6).         Sergeant Murota

 did not interview Plaintiff Mueller about her claims until

 December 2014.

       23.    On July 24, 2015, more than a year after Plaintiff’s

 alleged sexual assault on July 3, 2014, Sergeant Murota completed

 the Department of Public Safety’s investigation.          It was one year

 from the date of Plaintiff’s July 24, 2014 written report until

 the Department of Public Safety completed its internal

 administrative investigation into Plaintiff’s allegations of

 sexual assault by Defendant Carabbacan.        (5/7/21 Tr. at 23:4-6,

 31:4-6, 75:04-08).

       24.    Pursuant to the Department of Public Safety’s own

 policies and procedures, the Department was required to notify

 Plaintiff Mueller if it needed more than 90 days to complete the

 investigation into her sexual assault complaint and the cause for

 the need of additional time.       (DPS PREA Policy at 29, § 29.4,

 Exhibit 1011; 5/6/21 Tr. at 90:08-92:17, 5/7/21 Tr. at 8:56-

 10:17).     The Department of Public Safety violated its own

 policies and procedures by failing to notify Plaintiff Mueller of

 the need for an extension beyond 90 days and the reasons for the

 extension.

                                     10
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 11 of 24   PageID #:
                                   23059


 THE DEPARTMENT OF PUBLIC SAFETY WITHHELD THE RESULTS OF THE JULY
 24, 2015 INVESTIGATION REPORT THAT SUBSTANTIATED PLAINTIFF’S
 CLAIM OF SEXUAL ASSAULT AGAINST DEFENDANT CARABBACAN


       25.   On July 24, 2015, Director of the Department of Public

 Safety Nolan Espinda received Sergeant Murota's investigation

 report regarding Plaintiff Mueller’s allegations of sexual

 assault by Defendant Carabbacan.         (See Internal Affairs Office's

 Investigation Report SDA14-012, Exhibit 17; 5/7/21 Tr. at

 23:19-25).    The report substantiated Plaintiff’s claim of sexual

 assault while she was in the custody of the Department of Public

 Safety by Defendant Carabbacan on July 3, 2014.         (Id.)

       26.   Director Espinda withheld the July 24, 2015 report from

 Plaintiff Mueller.

       27.   Sergeant Murota testified that based on his

 investigation he believed the Department of Public Safety was

 “covering up” for Defendant Carabbacan.        (5/7/21 Tr. at 33:23-

 34:18).

       28.   The Department of Public Safety was required to provide

 Plaintiff Mueller with Sergeant Murota’s July 24, 2015

 investigation report on July 24, 2015 because Plaintiff Mueller

 was in the custody of the State of Hawaii Department of Public

 Safety on that date.      (5/7/21 Tr. at 67:15-68:07; Espinda Depo.

 at 132:19-133:15, 180:12-24, Exhibit 16; July 21, 2017 Letter

 from Marlene Mier, Clerical Supervisor for the Department of

 Public Safety to Elizabeth Mueller re: Ms. Mueller's Dates of

 Confinement, Exhibit 10; 5/6/21 Tr. at 9:18-23).


                                     11
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 12 of 24   PageID #:
                                   23060


       29.   The Department of Public Safety and Nolan Espinda did

 not inform Plaintiff Mueller of the July 24, 2015 report until

 July 3, 2017, in violation of its own policies and procedures.

 (5/7/21 Tr. at 67:15-68:07).


 DEPARTMENT OF PUBLIC SAFETY STAFF MISLEAD PLAINTIFF ABOUT THE
 STATUS OF ITS INVESTIGATION INTO HER SEXUAL ASSAULT COMPLAINT


       30.   For years following Plaintiff’s sexual assault

 complaint, Plaintiff Mueller was repeatedly told by Department of

 Public Safety employees that she could not file a civil lawsuit

 until the Department’s administrative investigation into the

 alleged sexual assault was complete and she received the results

 of the investigation.      (5/6/21 Tr. at 30:12-13, 32:11-15, 33:4-7,

 36:22-24, 37:4-6).

       31.   Plaintiff Mueller repeatedly asked Department Public

 Safety staff about the status of the investigation of her sexual

 assault claim against Defendant Carabbacan.         (Id.
                                                      --- at 54:10-24,
 122:17-124:18, 134:01-136:09).

       32.   Plaintiff asked Department of Public Safety staff about

 the status of the investigation of her sexual assault claim a

 minimum of seven times on approximately the following dates:

             (1)   November 17, 2014,

             (2)   March 30, 2015,

             (3)   November 10, 2015,

             (4)   December 28, 2015,

             (5)   July 6, 2016,


                                     12
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 13 of 24   PageID #:
                                   23061


             (6)   March 1, 2017, and

             (7)   June 28, 2017.

       (5/6/21 Tr. at 54:10-24; Exhibit 10, listing dates when

 Plaintiff was confined at OCCC; Plaintiff’s Decl. at ¶ 42,

 Exhibit 19).

       33.   At a minimum, on four occasions between November 2015

 and June 2017, Department of Public Safety staff provided false

 and incorrect information to Plaintiff Mueller that the

 investigation into her sexual assault claim was still pending

 when in fact the investigation was completed and substantiated on

 July 24, 2015.     (5/6/21 Tr. at 54:21-24).

       34.   On June 28, 2017, Plaintiff Mueller was again brought

 into custody at OCCC and again inquired into the status of her

 sexual assault complaint against Defendant Carabbacan.           (Decl. of

 Cheyenne Evans at ¶ 10, Exhibit 1015).

       35.   On June 30, 2017, Plaintiff again reported to Shannell

 L. Smith, Pretrial Officer at the Department’s Intake Service

 Center, that she had been sexually assaulted on July 3, 2014, and

 she inquired about the status of the investigation.          (Id.)
                                                               ---
       36.   On June 30, 2017, at 10:22 a.m., Shannell Smith emailed

 Kimberly Ayala, another Department of Public Safety employee, to

 inform her that Plaintiff had reported that she was sexually

 assaulted “by a sheriff while at Circuit Court in 2014, and

 stated the incident was reported to the police.”          (E-mail from

 Shanell Smith to Kimberly Ayala, dated June 30, 2017 at 10:22 am,

 Exhibit 1008).

                                     13
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 14 of 24   PageID #:
                                   23062


       37.   On the same date at 10:28 a.m., Kimberly Ayala sent an

 e-mail to Department of Public Safety employees Shelley Nobriga

 and Cheyenne Evans to inform them that Plaintiff Mueller had

 inquired about the July 3, 2014 sexual assault investigation and

 reported it to Shanell Smith.       (E-mail from Kimberly Ayala to

 Shelley Nobriga and Cheyenne Evans dated June 30, 2017 at 10:28

 am, Exhibit 1008).

       38.   Kimberly Ayala’s e-mail stated that she had conducted a

 search of the facility’s records and according to OCCC’s Prison

 Rape Elimination Act records, Plaintiff Mueller had reported the

 incident on “7/24/2014” and it “looks like it is still under

 investigation.”     (Id.)

       39.   Later that same day on June 30, 2017, at 2:26 p.m.,

 Cheyenne Evans sent an e-mail to the Warden of OCCC and copied

 the e-mail to Shelley Nobriga and Kimberly Ayala, informing them

 that, “This case was substantiated, can you please have the

 inmate notified of the outcome and forward the mandatory report

 form to me.”    (Id.)

       40.   Cheyenne Evans, who works as a Prison Rape Elimination

 Act auditor for the Department of Public Safety, testified that

 the Department of Public Safety did not maintain its sexual

 assault investigation records consistently.         She explained that

 the Department of Public Safety maintained separate logs

 regarding its pending investigations into sexual assault

 complaints.    (5/6/21 Tr. at 122:8-123:4).       Ms. Evans explained

 that if an inmate inquired with a staff member at the intake

                                     14
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 15 of 24   PageID #:
                                   23063


 service center regarding a Prison Rape Elimination Act

 investigation or with a sheriff, the inmate may receive false

 information that the investigation was still pending.          (Id. at

 122:17-124:18).     Ms. Evans testified that the intake and sheriff

 records may not match the Department of Public Safety’s central

 Prison Rape Elimination Act records regarding ongoing

 investigations into sexual assaults because the status logs were

 not synched and were not automatically updated when an

 investigation was completed but were only updated based on

 inquiries to certain Prison Rape Elimination Act staff members.

 (Id.)

       41. Shelley Harrington (née Nobriga), the Department of

 Public Safety’s Prison Rape Elimination Act Coordinator,

 testified that she believed Prison Rape Elimination Act staff

 conducted “periodic status updates” regarding the investigation

 into Plaintiff Mueller’s sexual assault complaint but there were

 issues with the records regarding the investigation into

 Defendant Carabbacan because of an ongoing arbitration case

 involving his employment.      (5/6/21 Tr. at 134:01-136:13).


 PLAINTIFF MUELLER WAS NOT PROVIDED THE RESULTS OF THE DEPARTMENT
 OF PUBLIC SAFETY’S INVESTIGATION INTO HER CLAIM OF SEXUAL ASSAULT
 ON JULY 3, 2014 UNTIL JULY 3, 2017


       42.   On July 3, 2017, three years to the day of the alleged

 sexual assault, Sergeant Allen Octavio, an Adult Correctional

 Officer with the Department of Public Safety and the Prison Rape

 Elimination Act compliance manager, presented Plaintiff with the

                                     15
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 16 of 24   PageID #:
                                   23064


 Department’s report finding written substantiation of her

 allegations of sexual assault against Defendant Carabbacan.

 (July 3, 2017 PREA Mandated Reporting Form provided to Plaintiff

 by Sgt. Octavio, Exhibit 1009; 5/6/21 Tr. at 55:10-56:23,

 136:06-13, 139:10-18).

       43.   The Department of Public Safety violated its own

 policies and procedures by misleading Plaintiff Mueller about the

 status of the investigation and withholding the results of the

 investigation from her for nearly two years after the

 investigation was completed.       (Espinda Depo. at 132:19-133:15,

 180:12-24, 181:24-182:7, Exhibit 16; 5/7/21 Tr. at 67:15-68:07,

 84:18-85:10;    (5/7/21 Tr. at 67:15-68:07; July 21, 2017 Letter

 from Marlene Mier, Clerical Supervisor for the Department of

 Public Safety to Elizabeth Mueller re: Ms. Mueller's Dates of

 Confinement, Exhibit 10; 5/6/21 Tr. at 9:21-9:23, 54:21-24).


                            CONCLUSIONS OF LAW


       1.    The Court has subject-matter jurisdiction pursuant to

 28 U.S.C. §§ 1331, 1343, and 1441.

       2.    Venue is proper in the United States District Court for

 the District of Hawaii.

       3.    Defendants have the burden of proof on all affirmative

 defenses, including the statute of limitations.         Carvalho v.

 Raybestos-Manhattan, Inc., 794 F.2d 454, 456 (9th Cir. 1986)

 (applying Hawaii state law); Briggs v. Montgomery, 2019 WL

 2515950, *20-*21 (D. Ariz. June 18, 2019) (explaining defendants

                                     16
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 17 of 24   PageID #:
                                   23065


 bear the burden of proof as to each element of a statute of

 limitations affirmative defense in a Section 1983 case).

       4.    The burden shifts to a plaintiff to establish that

 equitable tolling applies if a defendant raises a statute of

 limitations defense.      Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1052

 (9th Cir. 2013).

       5.    An evidentiary hearing was conducted on May 6 and 7,

 2021, to develop the record and to evaluate Defendants’ statute

 of limitations defense and whether equitable tolling applies.

 See Laws v. Lamarque, 351 F.3d 919, 924 (9th Cir. 2003); Jones v.

 Cal. Dept. of Corrs., 584 Fed. Appx. 496, 497 (9th Cir. 2014).


 THE APPLICABLE STATUTE OF LIMITATIONS FOR PLAINTIFF’S CLAIMS IS
 TWO YEARS


       6.    42 U.S.C. § 1983 does not contain its own statute of

 limitations, and actions brought pursuant to 42 U.S.C. § 1983 are

 governed by the forum state's statute of limitations for personal

 injury actions.     Knox v. Davis, 260 F.3d 1009, 1012-13 (9th Cir.

 2001) (citing Wilson v. Garcia, 471 U.S. 261, 276, (1985)).

       7.    In Hawaii, the statute of limitations for personal

 injury actions is two years.       See Haw. Rev. Stat. § 657-7; Bird

 v. Dep't of Human Servs., 935 F.3d 738, 743 (9th Cir. 2019).

       8.    The applicable statute of limitations for Plaintiff's

 federal and state law claims alleged in the Complaint is two (2)

 years.




                                     17
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 18 of 24   PageID #:
                                   23066


 PLAINTIFF’S CLAIMS BEGAN TO ACCRUE ON JULY 3, 2014


       9.    The determination of when a federal law Section 1983

 cause of action accrues turns on federal law.         Wallace v. Kato,

 549 U.S. 384, 388 (2007).

       10.   Federal common law applies the discovery rule that a

 cause of action accrues when the plaintiff knows or has reason to

 know of the injury that is the basis of the action and the cause

 of that injury.     Gregg v. Hawaii, Dep't of Pub. Safety, 870 F.3d

 883, 887 (9th Cir. 2017).

       11.   Plaintiff was aware of the injuries forming the basis

 for her action and their cause on the date of the alleged sexual

 assault on July 3, 2014.

       12.   The statute of limitations began to accrue on July 3,

 2014.


 EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS APPLIES IN THIS
 CASE


       13.   In a federal law action, the federal court must give

 effect to a state’s tolling provisions and laws, including

 provisions regarding equitable tolling, except to the extent any

 of these laws conflict with federal law.        Jones v. Blanas, 393

 F.3d 918, 927 (9th Cir. 2004).

       14.   Hawaii law provides that the statute of limitations may

 be equitably tolled for extraordinary circumstances.          Office of

 Hawaiian Affairs v. State, 133 P.3d 767, 789 (Haw. 2006).            For

 extraordinary circumstances to apply, the plaintiff must

                                     18
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 19 of 24   PageID #:
                                   23067


 demonstrate: (1) that she has been pursuing her rights

 diligently; and, (2) that some extraordinary circumstances stood

 in her way.      Id.; Annan-Yartey v. Muranaka, Civ. No. 16-00590

 JMS-KJM, 2017 WL 1243499, *5 (D. Haw. Apr. 3, 2017).

       15.   Plaintiff Mueller diligently pursued her rights

 following the alleged sexual assault on July 3, 2014:

             a.     Plaintiff Mueller immediately reported the alleged

                    sexual assault by Defendant Carabbacan to

                    Department of Safety staff after she was returned

                    to OCCC on July 3, 2014;

             b.     Plaintiff Mueller attempted to file a written

                    report and to report the incident to the Honolulu

                    Police Department on July 3, 2014;

             c.     Plaintiff Mueller filed a written complaint as

                    soon as she was allowed to on July 24, 2014;

             d.     Plaintiff Mueller attempted to obtain counsel to

                    bring a lawsuit while she was in and out of

                    incarceration following the incident;

             e.     Plaintiff Mueller cooperated with the

                    investigation and gave an interview to Department

                    of Public Safety staff;

             f.     Plaintiff was not told about the completion of the

                    investigation into her sexual assault claim on

                    July 24, 2015;

             g.     Plaintiff Mueller was not told when she inquired

                    about the status of the investigation because the

                                     19
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 20 of 24   PageID #:
                                   23068


                  Department of Public Safety records were not

                  maintained properly and the system was not updated

                  after the investigation was completed on July 24,

                  2015;

             h.   Plaintiff Mueller was not told about the results

                  of the investigation until July 3, 2017; and,

             i.   Plaintiff Mueller retained current counsel and

                  filed her lawsuit on October 30, 2017 after

                  receiving the substantiation of her sexual assault

                  complaint on July 3, 2017.

       16.   Extraordinary circumstances are circumstances beyond

 the control of the plaintiff which make it impossible to file a

 complaint within the statute of limitations.         See Huynh v. Chase

 Manhattan Bank, 465 F.3d 992, 1004 (9th Cir. 2006).

       17.   Here, extraordinary circumstances exist that toll the

 statute of limitations in this case.

       18.   The extraordinary circumstances include government

 conduct that lulled a complainant into inaction.          Curtiss v. Mt.

 Pleasant Corr. Facility, 338 F.3d 851, 855 (8th Cir. 2003).

 Plaintiff Mueller was lulled into inaction by Department of

 Public Safety employees who failed to timely comply with

 Department of Public Safety policies in documenting, reporting,

 and investigating Plaintiff’s allegations of sexual assault.

       19.   Plaintiff was also lulled into inaction by Department

 of Public Safety employees who told her she could not file a

 civil lawsuit until after she received notice that the

                                     20
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 21 of 24   PageID #:
                                   23069


 investigation into her sexual assault claim was finished.

       20.   Extraordinary circumstances include providing incorrect

 information to a plaintiff which misled her from timely asserting

 her rights.    Luna v. Kernan, 784 F.3d 640, 647 (9th Cir. 2015);

 Delaney v. Matesanz, 264 F.3d 7, 15 (1st Cir. 2001).          The

 Department of Public Safety did not maintain its sexual assault

 investigation records consistently.        The Department of Public

 Safety maintained separate logs regarding its pending

 investigations into sexual assault complaints that resulted in

 misinformation being given to Plaintiff Mueller about the status

 of the investigation into her complaint.

       21.   Each time Plaintiff was incarcerated after July 24,

 2015, Plaintiff inquired with the OCCC facility and intake staff

 about the status of the investigation into her sexual assault

 complaint against Defendant Carabbacan.        Plaintiff was repeatedly

 told that the investigation was ongoing despite the fact that the

 investigation was completed on July 24, 2015.         Plaintiff was

 misinformed that the investigation was not concluded, because the

 status logs regarding her sexual assault complaint were not

 updated when the investigation was completed.         Plaintiff only

 received notice that the investigation was completed after

 Plaintiff inquired with Department of Public Safety employee

 Shanell Smith on June 30, 2017, and Ms. Smith inquired about the

 investigation up the chain of command.

       22.   Plaintiff did not receive the July 24, 2015 report

 until July 3, 2017.     The written report substantiating

                                     21
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 22 of 24   PageID #:
                                   23070


 Plaintiff’s sexual assault claim had been provided to Nolan

 Espinda, the former Director of the Department of Public Safety,

 on July 24, 2015.     Nolan Espinda withheld the report from

 Plaintiff Mueller until July 3, 2017.

       23.   Based on the totality of the circumstances, equitably

 tolling of the two-year statute of limitations is warranted.            The

 Court finds that the statute of limitations is equitably tolled

 in this case from July 3, 2014, the date when her claim began to

 accrue, until July 3, 2017, the date when Plaintiff was provided

 with the results of the Department of Public Safety’s report of

 its investigation.

       24.   Plaintiff's Complaint (ECF No. 1-1), filed on October

 30, 2017, is timely filed because it was filed within two (2)

 years of July 3, 2017.


 THE PRISON LITIGATION REFORM ACT ALSO TOLLS THE APPLICABLE TWO-
 YEAR STATUTE OF LIMITATIONS


       25.   Federal law provides a separate and consistent basis

 for tolling the statute of limitations in this case.

       26.   A prisoner's Section 1983 claim is tolled while the

 prisoner complies with the mandatory exhaustion requirements

 pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e.

 Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005); Ross v.

 Blake, 136 S. Ct. 1850 (2016) (the PLRA imposes a mandatory

 exhaustion requirement); cf. Does 8-10 v. Snyder, 945 F.3d 951,

 955-56 (6th Cir. 2019).


                                     22
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 23 of 24   PageID #:
                                   23071


       27.   Prisoners must complete the institution’s own

 administrative review process in accordance with its applicable

 procedural rules in order to properly exhaust their

 administrative remedies pursuant to the Prison Litigation Reform

 Act before they may file a civil lawsuit.         Jones v. Bock, 549

 U.S. 199, 922-23 (2007) (quoting Woodford v. Ngo, 548 U.S. 81, 88

 (2006)).

       28.   The Department of Public Safety’s administrative

 grievance process is the applicable procedure that must be

 completed before a plaintiff can file a civil complaint in

 federal court, including for claims involving sexual assault. See

 Department of Public Safety’s Policy COR.12.03, COR 23.03, and

 ADM.08.08, which provide enhanced requirements for investigations

 of a sexual assault complaint.

       29.   Plaintiff was required to exhaust the Department of

 Public Safety’s administrative grievance procedure before filing

 suit and the procedure was not exhausted until Plaintiff was

 provided with the July 24, 2015 report on July 3, 2017.

       30.   The statute of limitations for Plaintiff's Section 1983

 claims is tolled from July 3, 2014 until July 3, 2017, the date

 upon which Plaintiff received the report that exhausted her

 administrative remedies.

       31.   Plaintiff's Complaint (ECF No. 1-1) in this case, filed

 on October 30, 2017, is timely filed because it was filed within

 two (2) years of July 3, 2017.



                                     23
Case 1:17-cv-00571-HG-WRP Document 394 Filed 07/20/21 Page 24 of 24   PageID #:
                                   23072


                            DECISION AND ORDER


       Based on the above Findings of Fact and Conclusions of Law,

 the Court hereby rules as follows:

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Plaintiff

 Elizabeth A. Mueller's Complaint, filed on October 30, 2017, is

 timely.

       IT IS SO ORDERED.

       DATED:   Honolulu, Hawaii, July 20, 2021.




 Elizabeth A. Mueller v. State of Hawaii, Department of Public
 Safety; Freddie Carabbacan, in his individual capacity and
 official capacity as Deputy Sheriff, Department of Public Safety,
 State of Hawaii; Nolan Espinda, in his individual capacity and
 official capacity as Director of the Department of Public Safety,
 State of Hawaii; Doe Defendants 1-10; Civ. No. 17-00571 HG-WRP;
 FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER RE: EVIDENTIARY
 HEARING ON STATUTE OF LIMITATIONS AND EQUITABLE TOLLING
                                 24
